DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 26 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 26 is dependent on Claim 25 which is cancelled.



Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.       Claims 1 – 2, 15, 31, 35 – 36 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knauf et al (U.S. Patent No. 10,415,188 B1) as evidenced by Farrell et al (U.S. Patent No. 5,506,011).
With regard to Claim 1, Knauf et al disclose a paperboard substrate coated with two layers on one side of the paperboard substrate (multilayer; column 4, lines 63 – 67), and therefore on a first major side, and a second major side is also therefore disclosed; the coating layers may be continuous or discontinuous (coating layers or partial layers; column 5, lines 1 – 3); a layer that is discontinuous, and that is a top coat because it is on top of the paperboard, is therefore disclosed, and the top coat is also over the other layer of low density polyethylene because the two layers are in contact with each other. The layers are of a polymer selected from a group that includes low density polyethylene (column 4, line 52), and polyethylenes are specifically disclosed as polymers that are heat sealable (column 6, lines 58 – 59). It would have been obvious for one of ordinary skill in the art to select low density polyethylene, to provide heat sealability, as low density polyethylene is disclosed, and polyethylenes are specifically disclosed as polymers that are heat sealable (column 6, lines 58 – 59); the other layer is therefore a heat sealable coating. It is not disclosed that low density polyethylene is a barrier. However, Farrell et al disclose that low density polyethylene is a moisture barrier (column 2, lines 43 – 46).
With regard to Claim 2, the top coat disclosed by Knauf et al therefore comprises a binder, which is the polymer, and a pigment because it is pigmented (column 5, lines 8 – 10).
With regard to Claim 15, the heat sealable coating disclosed by Knauf et al therefore also comprises a binder and pigment.
With regard to Claim 31, the paperboard disclosed by Knauf et al has a weight of about 100 to 139 pounds per 3,000 square feet (column 3, lines 62 – 64). Although the disclosed weight is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 35, Knauf et al disclose that coatings are positioned between the paperboard and the heat sealable barrier coating, because a multilayer coating is disclosed (column 4, lines 63 – 67).
With regard to Claim 36, coating layers are disclosed by Knauf et al on the second major side (one or both sides; column 4, lines 63 – 67).
With regard to Claim 50, a container is disclosed by Knauf et al (column 6, line 7).

5.       	Claims 3, 9, 11, 15 – 16, 27, 37, 40, 46 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knauf et al (U.S. Patent No. 10,415,188 B1 ) as evidenced by Farrell et al (U.S. Patent No. 5,506,011) in view of Gane et al (U.S. Patent Application Publication No. 2018/0155555 A1).
Knauf et al and Farrell et al disclose a substrate as discussed above. Alternatively, instead of low density polyethylene, the polymer is acrylic (column 4, line 59). With regard to Claim 3, Knauf et al and Farrell et al fail to disclose the claimed ratio of binder to pigment.
Gane et al teach a paperboard substrate having a coating of calcium carbonate (paragraph 0075) in a polymer (paragraph 0054) that is a polymer of the Cartaseal series (paragraph 0063), therefore an acrylic polymer, in the amount of 10 to 50 wt% (paragraph 0073) for the purpose of providing an antiblocking agent (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for a polymer of the Cartaseal series and calcium carbonate in order to obtain an antiblocking agent as taught by Gane et al. Although the disclosed ratio is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 9 and 11, a coating weight of 1 to 30 g/m2 is taught by Gane et al (paragraph 0081). Although the disclosed weight is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 15 – 16 and 27, a coating weight of 1 to 30 g/m2 is taught by Gane et al (paragraph 0081). Although the disclosed weight is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 37, 40, 46 and 49, because a polymer of the Cartaseal series is disclosed, it would have been obvious for one of ordinary skill in the art to provide for Cartaseal SCR, as discussed in Tables 3 – 4 of the instant specification. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The claimed smoothness, 30 – minute water Cobb rating, blocking rating and heat sealability would therefore be obtained


	
6.       Claims 7 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knauf et al (U.S. Patent No. 10,415,188 B1 ) as evidenced by Farrell et al (U.S. Patent No. 5,506,011) in view of Swoboda et al (U.S. Patent No. 6,919,111).
Knauf et al and Farrell et al disclose a substrate as discussed above. With regard to Claim 7, Knauf et al and Farrell et al fail to disclose a binder that is latex.
Swoboda et al teach a paperboard substrate having a coating (column 7, lines 10 – 16) comprising latex (column 7, lines 49 – 51) for the purpose of obtaining printability (column 7, lines  1 – 3).
It therefore would have been obvious to provide for a binder that is latex in the coating disclosed by Knauf et al in order to obtain printability as taught by Swoboda et al.
With regard to Claim 30, a paperboard that is bleached sulfate is taught (column 21, lines 26 – 56 of Swoboda et al).


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782